       5:21-cv-00326-JMC         Date Filed 03/02/21       Entry Number 9        Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              ORANGEBURG DIVISION


 Lurline Higgett,

                        Plaintiff,                         C.A. No.: 5:21-cv-00326-JMC

                v.
                                                       CONSENT ORDER TO REMAND
 Family Dollar, Inc. d/b/a Family Dollar
 Store #11585,

                        Defendant.

       The parties to this matter, by and through undersigned counsel, have jointly requested this

matter be remanded and restored to the active docket for the Court of Common Pleas for Orangeburg

County, bearing its original case number of 2020-CP-38-01505, in light of the plaintiff’s agreement

to stipulate her total damages in this case do not exceed the jurisdictional threshold of Seventy-Five

Thousand and 00/100 ($75,000.00) Dollars as required for removal under 28 U.S.C. § 1332(a).

       IT IS THERFORE ORDERED, ADJUDGED AND DECREED that this matter be

remanded to the state court from which it was removed, the Court of Common Pleas for Orangeburg

County, South Carolina, pursuant to 28 U.S.C. § 1447, bearing its original case number of 2020-CP-

38-01505.

       AND IT IS SO ORDERED.


                                                      s/J. Michelle Childs
                                                      J. Michelle Childs
                                                      United States District Court Judge

March 2, 2021
Columbia, South Carolina

WE SO CONSENT:
   5:21-cv-00326-JMC     Date Filed 03/02/21    Entry Number 9      Page 2 of 2




/s/ Zachary D. Linowski                    /s/ Robert D. Corney
Zachary D. Linowski (Fed. Bar No. 12699)   Robert D. Corney (Fed. Bar No. 11626)
ATTORNEYS LEE, EADON, ISGETT,              GALLIVAN, WHITE & BOYD, P.A.
POPWELL AND OWENS, P.A.                    P.O. Box 10589
P.O. Box 1505                              Greenville, SC 29603
Columbia, SC 29202                         Telephone: (864) 271-9580
Telephone: (803) 799-9811                  E-mail: rcorney@gwblawfirm.com
E-mail: Zachary@leiplaw.com
Counsel for Plaintiff                      Counsel for Defendant
